Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 1 of 10




                          EXHIBIT A




                          EXHIBIT A
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 2 of 10
                                                                                                                                               Electronically Filed
                                                                                                                                               7/29/2020 7:24 PM
                                                                                                                                               Steven D. Grierson
                                                                                                                                               CLERK OF THE COURT
                                                                      COMP
                                                                  1   PAUL R.M. CULLEN, ESQ.
                                                                      Nevada Bar No. 12355
                                                                  2   LINDSAY K. CULLEN, ESQ.
                                                                      Nevada Bar No. 12364
                                                                  3   BERTOLDO BAKER CARTER & SMITH
                                                                      7408 W. Sahara Avenue
                                                                                                                                         CASE NO: A-20-818775-C
                                                                  4   Las Vegas, Nevada 89117                                                     Department 32
                                                                      Phone: (702) 228-2600
                                                                  5   Fax: (702) 228-2333
                                                                      paul@nvlegaljustice.com
                                                                  6   lindsay@nvlegaljustice.com
                                                                      Attorneys for Plaintiff
                                                                  7

                                                                  8                                            DISTRICT COURT

                                                                  9                                      CLARK COUNTY, NEVADA
BERTOLDO BAKER CARTER & SMITH




                                                                 10                                        ***
                                                                      CAROL LAMB, individually; ROBERT LAMB, CASE NO.:
                                                                 11   individually;                          DEPT. NO.:
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12
                                   Las Vegas, Nevada 89117




                                                                             Plaintiffs,                                               COMPLAINT
                                                                 13   vs.
                                                                 14   FEDEX OFFICE AND PRINT SERVICES,
                                                                      INC., a Delaware foreign corporation, d/b/a
                                                                 15   FEDEX OFFICE PRINT & SHIP CENTER;
                                                                      MAGGIE BAILEY, individually; DOES I
                                                                 16   through XX, inclusive, and ROE BUSINESS
                                                                      ENTITIES I through XX, inclusive,
                                                                 17
                                                                             Defendants.
                                                                 18
                                                                             COME NOW Plaintiffs, CAROL LAMB and ROBERT LAMB by and through their attorneys
                                                                 19
                                                                      of record, PAUL R.M. CULLEN, ESQ., and LINDSAY K. CULLEN, ESQ., of the law firm of
                                                                 20
                                                                      BERTOLDO BAKER CARTER & SMITH, and for their claims of relief against the Defendants, and
                                                                 21
                                                                      each of them, alleges and complains as follows:
                                                                 22
                                                                                           ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                                                                 23
                                                                             1.       Plaintiff CAROL LAMB was at all times pertinent hereto, and still is, a resident of
                                                                 24
                                                                      Clark County, State of Nevada.
                                                                 25
                                                                             2.       Plaintiff ROBERT LAMB was at all times pertinent hereto, and still is, a resident of
                                                                 26
                                                                      Clark County, State of Nevada.
                                                                 27

                                                                 28

                                                                                                                      Page 1 of 9


                                                                                                       Case Number: A-20-818775-C
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 3 of 10



                                                                  1           3.      Defendant FEDEX OFFICE AND PRINT SERVICES, INC. (“FEDEX”), a foreign

                                                                  2   corporation, was at all times pertinent hereto, and still is, doing business as FEDEX OFFICE

                                                                  3   PRINT & SHIP CENTER and was, and still is, a foreign corporation duly authorized, qualified and

                                                                  4   regularly conducting business within the County of Clark, State of Nevada.

                                                                  5           4.      Defendant MAGGIE BAILEY, at all times pertinent hereto, was and still is, a resident

                                                                  6   of Clark County, State of Nevada.

                                                                  7           5.      Venue is proper here in that the facts and circumstances that give rise to the subject

                                                                  8   lawsuit occurred in Clark County, Nevada, at FedEx Office Print & Ship Center, located at 6090

                                                                  9   West Craig Rd., Las Vegas, Nevada 89130, and this Court has subject matter jurisdiction pursuant
BERTOLDO BAKER CARTER & SMITH




                                                                 10   to NRS 4.370(1), as the matter in controversy exceeds $15,000.00 exclusive of attorney’s fees,

                                                                 11   interest, and costs.
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12           6.      The true names and capacities of Defendants designated as DOES I through XX,
                                   Las Vegas, Nevada 89117




                                                                 13   inclusive, and ROE BUSINESS ENTITIES I through XX, inclusive, are presently unknown to

                                                                 14   Plaintiff who, therefore, designates said Defendants by said fictitious names.            Defendants

                                                                 15   designated as DOES I through X, inclusive, and/or ROE BUSINESS ENTITIES I through X,

                                                                 16   inclusive, are owners, operators, lessors, lessees, and/or other individuals and/or agencies within

                                                                 17   possession and control of the certain premises as alleged herein, specifically the FEDEX OFFICE

                                                                 18   AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER located at 6090

                                                                 19   West Craig Rd., Las Vegas, Nevada 89130, are employers, employees, agents, principals, persons

                                                                 20   hiring, persons supervising, persons retaining, and/or persons otherwise controlling Defendant

                                                                 21   FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER

                                                                 22   as alleged herein, and/or are individuals and/or agencies otherwise responsible for the care,

                                                                 23   cleaning, maintenance, and/or inspection of the flooring and walkways, and/or placing objects,

                                                                 24   equipment or other items out of the walkway, pathway or other area of the store for patrons,

                                                                 25   including Plaintiffs, and/or keeping the flooring, walkways, pathways and counter areas free and

                                                                 26   clear of debris, carts, objects and other items that cause obstruction. Defendants designated as

                                                                 27   DOES XI through XX, inclusive, and/or ROE BUSINESS ENTITIES XI through XX, inclusive,

                                                                 28   are employers, supervisors, principals, contractors, third-party providers, directors, and/or entities

                                                                                                                    Page 2 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 4 of 10



                                                                  1   otherwise in ownership, supervision, training, retention and control of Defendant FEDEX OFFICE

                                                                  2   AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER as alleged herein,

                                                                  3   and/or any individual and/or agency, maintaining, controlling, monitoring, inspecting, and/or

                                                                  4   otherwise responsible for allowing a dangerous condition to remain on the premises as alleged,

                                                                  5   and/or are alter egos, subsidiaries, DBAs, parents, principals, owners in whole or in part,

                                                                  6   predecessors in interest, successors in interest, stock holders, and/or entities otherwise holding,

                                                                  7   owning, sharing, possessing, and/or acquiring an interest in any named and/or DOE and ROE

                                                                  8   Defendant as alleged herein. Plaintiffs will seek leave to amend the present Complaint when the

                                                                  9   true names and capacities of said DOE and ROE Defendants become known.
BERTOLDO BAKER CARTER & SMITH




                                                                 10           7.     At all times mentioned herein, and particularly on or about July 31, 2018,

                                                                 11   Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12   CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through XX, and each of them,
                                   Las Vegas, Nevada 89117




                                                                 13   owned, operated, maintained, and controlled the FEDEX OFFICE PRINT & SHIP CENTER

                                                                 14   located at 6090 West Craig Road, Las Vegas, Nevada, 89130.

                                                                 15           8.     At all times mentioned herein, and particularly on or about July 31, 2018, Defendant

                                                                 16   MAGGIE BAILEY, was an employee and acting within the course and scope of her employment

                                                                 17   with Defendants FEDEX, Does 1 through XX, Roe Business Entities I though XX and each of

                                                                 18   them.

                                                                 19           9.     At all times mentioned herein, and particularly on or about July 31, 2018, Plaintiff

                                                                 20   CAROL LAMB and her husband ROBERT LAMB were guests and/or invitees on the FEDEX

                                                                 21   OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER premises,

                                                                 22   located at 6090 West Craig Road, Las Vegas, Nevada, 89130.

                                                                 23           10.    On or about July 31, 2018, Plaintiff CAROL LAMB was instructed by an employee of

                                                                 24   Defendant FEDEX to go around the counter, wherein she tripped over a cart that was on the ground

                                                                 25   and obstructed from her view and fell to the ground.

                                                                 26           11.    Plaintiff CAROL LAMB suffered serious injuries as a direct result of the fall.

                                                                 27           12.    The fall was a direct and proximate result of a dangerous condition existing within said

                                                                 28   premises, thereby causing the severe injuries and damages alleged herein.

                                                                                                                    Page 3 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 5 of 10



                                                                  1           13.     At said time and place, an unreasonably dangerous condition was concealed and/or,

                                                                  2   existed within said premises, that was and is, owned, operated, maintained, and controlled by

                                                                  3   Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP

                                                                  4   CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through XX, and each of them,

                                                                  5   creating a foreseeable risk of harm to individuals within the said premises and, in particular, to

                                                                  6   Plaintiff CAROL LAMB.

                                                                  7           14.     At said time and place, Defendant MAGGIE BAILEY, the store manager of

                                                                  8   Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP

                                                                  9   CENTER, DOES I through XX, and each of them, ROE BUSINESS ENTITIES I through XX, and
BERTOLDO BAKER CARTER & SMITH




                                                                 10   each of them, admitted fault for FEDEX’s failure to properly and safely secure a dangerous

                                                                 11   condition on its premises, to include the cart being left in an area where a patron, guest or invitee
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12   could trip on it.
                                   Las Vegas, Nevada 89117




                                                                 13           15.     At said time and place, Defendant MAGGIE BAILEY, manager of the FEDEX store

                                                                 14   located at 6090 West Craig Road, Las Vegas, Nevada, 89130, stated to Plaintiffs CAROL and

                                                                 15   ROBERT LAMB, that “someone was going to get in trouble” for leaving the cart in a in the

                                                                 16   pathway where Plaintiff CAROL LAMB fell and suffered serious injuries.

                                                                 17           16.     At all times pertinent hereto, Defendants FEDEX OFFICE AND PRINT

                                                                 18   SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I through XX, and each

                                                                 19   of them, ROE BUSINESS ENTITIES I through XX, and each of them, were acting as principals,

                                                                 20   agents, employees, joint-venturers, non-delegable service providers, and/or assigns of each and

                                                                 21   every one of the other said Defendants.

                                                                 22           17.     Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE

                                                                 23   PRINT & SHIP CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through XX, and

                                                                 24   each of them, are vicariously, contractually, legally, jointly and severally, and/or otherwise liable

                                                                 25   for the acts and omissions of each other and of each and every other Defendant as alleged herein.

                                                                 26   ///

                                                                 27   ///

                                                                 28

                                                                                                                   Page 4 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 6 of 10


                                                                                                    FIRST CAUSE OF ACTION
                                                                  1   (Negligence, Defendants, FEDEX OFFICE AND PRINT SERVICES, INC., doing business as
                                                                       FEDEX OFFICE PRINT & SHIP CENTER, MAGGIE BAILEY, DOES I through XX, and
                                                                  2                            ROE BUSINESS ENTITIES I through XX)
                                                                  3           18.     Plaintiffs reallege and replead each and every allegation of the preceding paragraphs as

                                                                  4   fully set forth hereunder.

                                                                  5           19.     That on or about July 31, 2018, and at all times relevant hereto, Defendants FEDEX

                                                                  6   OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I

                                                                  7   through XX and/or ROE BUSINESS ENTITIES I through XX named herein, MAGGIE BAILEY

                                                                  8   and each of them, had a duty to own, operate, maintain, monitor, control, inspect, supervise, train

                                                                  9   employees, and otherwise care for the aforesaid premises in a safe and reasonable manner, one not
BERTOLDO BAKER CARTER & SMITH




                                                                 10   constituting and/or creating a foreseeable risk of harm to others upon said premises, in particular to

                                                                 11   Plaintiff CAROL LAMB, and to warn of and/or repair dangerous conditions upon the premises of
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12   which they knew or should have known.
                                   Las Vegas, Nevada 89117




                                                                 13           20.     That at such time and place, Defendants FEDEX OFFICE AND PRINT SERVICES,

                                                                 14   INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I through XX, ROE BUSINESS

                                                                 15   ENTITIES I through XX, MAGGIE BAILEY and each of them, negligently, carelessly, and in

                                                                 16   breach of said duty of care owned, operated, monitored, maintained, controlled, supervised, trained

                                                                 17   employees and inspected the aforesaid premises so as to cause and/or allow a concealed object

                                                                 18   and/or obstruction to exist within said premises, and/or to cause and/or allow a dangerous condition

                                                                 19   to exist upon the floor of the premises, thereby creating a foreseeable dangerous condition about

                                                                 20   which they knew or should have known.

                                                                 21           21.     No warnings were placed or communicated by Defendants FEDEX OFFICE AND

                                                                 22   PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I through XX,

                                                                 23   ROE BUSINESS ENTITIES I through XX, MAGGIE BAILEY, or any of them, giving notice of

                                                                 24   said dangerous condition to individuals upon the premises, in particular to Plaintiff CAROL

                                                                 25   LAMB.

                                                                 26           22.     That as a direct and proximate result of the aforesaid negligence and carelessness on

                                                                 27   the part of Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE

                                                                 28   PRINT & SHIP CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through XX,

                                                                                                                    Page 5 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 7 of 10



                                                                  1   MAGGIE BAILEY and each of them, Plaintiff CAROL LAMB tripped and fell upon, and because

                                                                  2   of said dangerous condition, impacting the floor with great force, thereby causing the serious

                                                                  3   injuries and damages complained of herein.

                                                                  4          23.     That as a direct and proximate result of the negligence and carelessness on the part

                                                                  5   of Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT &

                                                                  6   SHIP CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through XX, MAGGIE

                                                                  7   BAILEY and each of them, Plaintiff CAROL LAMB was injured in her health, strength and

                                                                  8   activity, sustained injury to her body and shock and injury to her nervous system and person, all of

                                                                  9   which have caused and will continue to cause Plaintiff CAROL LAMB physical, mental and
BERTOLDO BAKER CARTER & SMITH




                                                                 10   nervous pain and suffering.

                                                                 11          24.     That as a direct and proximate result of the negligence and carelessness on the part
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12   of Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT &
                                   Las Vegas, Nevada 89117




                                                                 13   SHIP CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through XX, MAGGIE

                                                                 14   BAILEY and each of them, Plaintiff CAROL LAMB has incurred and continues to incur, medical

                                                                 15   expenses, possible future medical expenses, and loss of enjoyment of life, all to Plaintiff's general

                                                                 16   damages in an amount in excess of FIFTEEN THOUSAND DOLLARS ($15,000.00).

                                                                 17          25.     As result of the aforesaid negligent actions and omissions of Defendants FEDEX

                                                                 18   OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I

                                                                 19   through XX, ROE BUSINESS ENTITIES I through XX, MAGGIE BAILEY and each of them, it

                                                                 20   has been necessary for the Plaintiffs to retain the law firm of BERTOLDO, BAKER, CARTER, &

                                                                 21   SMITH, to prosecute this action, and Plaintiffs are therefore entitled to recover reasonable

                                                                 22   attorney’s fees and costs.

                                                                 23                                 SECOND CAUSE OF ACTION
                                                                       Negligent Hiring, Training, Supervision, and/or Retention of Defendants FEDEX OFFICE
                                                                 24      AND PRINT SERVICES, INC., doing business as FEDEX OFFICE PRINT & SHIP
                                                                        CENTER, MAGGIE BAILEY, DOES I through XX and ROE BUSINESS ENTITIES I
                                                                 25                                           through XX
                                                                 26          26.     Plaintiffs reallege and replead each and every allegation of the preceding paragraphs

                                                                 27   as though fully set forth hereunder.

                                                                 28

                                                                                                                   Page 6 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 8 of 10



                                                                  1          27.     At all times pertinent hereto, of Defendants FEDEX OFFICE AND PRINT

                                                                  2   SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I through XX, ROE

                                                                  3   BUSINESS ENTITIES I through XX, MAGGIE BAILEY and each of them, had a duty to

                                                                  4   adequately and reasonably hire, train, supervise, and retain their agents, employees, and/or assigns,

                                                                  5   DOES I through XX, ROE BUSINESS ENTITIES I through XX, and each of them, so as to ensure

                                                                  6   that their agents, employees, and assigns, DOES I through XX, ROE BUSINESS ENTITIES I

                                                                  7   through XX, and each of them, acted in a manner that did not create a foreseeable risk of harm to

                                                                  8   others, in particular to Plaintiff CAROL LAMB.

                                                                  9          28.     At all times pertinent hereto, particularly on or about July 31, 2018, of Defendants
BERTOLDO BAKER CARTER & SMITH




                                                                 10   FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER,

                                                                 11   DOES I through XX, ROE BUSINESS ENTITIES I through XX, MAGGIE BAILEY and each of
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12   them, negligently, carelessly, and in breach of said duty(ies) failed and neglected to adequately and
                                   Las Vegas, Nevada 89117




                                                                 13   reasonably hire, train, supervise, and retain their agents, employees, and/or assigns including, but

                                                                 14   not limited to, each other and DOES I through XX, ROE BUSINESS ENTITIES I through XX, and

                                                                 15   each of them, by, but not limited to the following: 1) failing to hire individuals and/or entities

                                                                 16   capable of reasonably and adequately keeping the premises free of dangerous conditions; 2) failing

                                                                 17   to train such individuals and/or entities in proper and effective methods of identifying, removing,

                                                                 18   and or warning of hazardous conditions in the store where customers such as Plaintiff could

                                                                 19   encounter them; 3) failing to create, distribute, implement and train on adequate and reasonable

                                                                 20   policies for keeping its floors, aisles, pathways, and walkways free of dangerous conditions; 4)

                                                                 21   failing to reasonably and adequately instruct, train, implement and otherwise create, distribute, and

                                                                 22   implement policies and procedures regarding warnings of dangerous conditions; 5) failing to adopt,

                                                                 23   implement, train and instruct regarding proper and correct measures with respect to investigating,

                                                                 24   documenting, and identifying dangerous conditions and/or injuries resulting therefrom; 6) and by

                                                                 25   continuing the employment and/or agency otherwise of such individuals and/or entities when said

                                                                 26   Defendants, and each of them, knew and/or should have known of their, and each of their, lack of

                                                                 27   competence and/or requisite skill.

                                                                 28

                                                                                                                   Page 7 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 9 of 10



                                                                  1          29.     As a direct and proximate result of said negligent hiring, training, supervision, and

                                                                  2   retention on the part of Defendants FEDEX OFFICE AND PRINT SERVICES, INC. dba FEDEX

                                                                  3   OFFICE PRINT & SHIP CENTER, DOES I through XX, ROE BUSINESS ENTITIES I through

                                                                  4   XX, MAGGIE BAILEY and each of them, Plaintiff CAROL LAMB tripped and fell upon a cart

                                                                  5   left in a dangerous location, in particular in the pathway of unsuspecting patrons, including Plaintiff

                                                                  6   CAROL LAMB, and because of said dangerous condition, impacting the floor with great force,

                                                                  7   thereby causing the severe injuries and damages complained of herein.

                                                                  8          30.     As a direct and proximate result of the aforesaid negligent hiring, training,

                                                                  9   supervision, and retention on the part of Defendants FEDEX OFFICE AND PRINT SERVICES,
BERTOLDO BAKER CARTER & SMITH




                                                                 10   INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I through XX, ROE BUSINESS

                                                                 11   ENTITIES I through XX, MAGGIE BAILEY and each of them, Plaintiff CAROL LAMB was
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12   injured in her health, strength and activity, sustained injury to her body and shock and injury to her
                                   Las Vegas, Nevada 89117




                                                                 13   nervous system and person, all of which caused her physical, mental and nervous pain and

                                                                 14   suffering.

                                                                 15          31.     As a direct and proximate result of the aforesaid negligent hiring, training,

                                                                 16   supervision, and retention on the part of Defendants FEDEX OFFICE AND PRINT SERVICES,

                                                                 17   INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I through XX, ROE BUSINESS

                                                                 18   ENTITIES I through XX, MAGGIE BAILEY and each of them, Plaintiff CAROL LAMB incurred

                                                                 19   medical expenses, all to general and special damages in an amount in excess of FIFTEEN

                                                                 20   THOUSAND DOLLARS ($15,000.00).

                                                                 21          32.     As result of the aforesaid negligent actions and omissions of Defendants FEDEX

                                                                 22   OFFICE AND PRINT SERVICES, INC. dba FEDEX OFFICE PRINT & SHIP CENTER, DOES I

                                                                 23   through XX, ROE BUSINESS ENTITIES I through XX, MAGGIE BAILEY and each of them, it

                                                                 24   has been necessary for the Plaintiffs to retain the law firm of BERTOLDO, BAKER, CARTER, &

                                                                 25   SMITH, to prosecute this action, and Plaintiffs are therefore entitled to recover reasonable

                                                                 26   attorney’s fees and costs.

                                                                 27   ///

                                                                 28   ///

                                                                                                                    Page 8 of 9
                                                                      Case 2:20-cv-01883-GMN-NJK Document 1-1 Filed 10/08/20 Page 10 of 10



                                                                                                   THIRD CAUSE OF ACTION
                                                                  1    (Loss Of Consortium – Defendants FEDEX OFFICE AND PRINT SERVICES, INC., doing
                                                                  2      business as FEDEX OFFICE PRINT & SHIP CENTER, MAGGIE BAILEY, DOES I
                                                                                      through XX and ROE BUSINESS ENTITIES I through XX)
                                                                  3
                                                                              33.     Plaintiffs reallege and replead each and every allegation of the preceding paragraphs as
                                                                  4
                                                                      fully set forth hereunder.
                                                                  5
                                                                              34.     At times pertinent hereto, Plaintiffs CAROL LAMB and ROBERT LAMB were, and
                                                                  6
                                                                      still are, husband and wife.
                                                                  7
                                                                              35.     That as a direct and proximate result of the negligence, carelessness and/or
                                                                  8
                                                                      recklessness of Defendants, and each of them, Plaintiff ROBERT LAMB has lost, and will continue
                                                                  9
                                                                      to lose, the care, comfort, support, consortium and society of his wife, Plaintiff Carol Lamb.
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                                                              36.     That as a direct and proximate result of the negligence, carelessness and recklessness
                                                                 11
                                                                      of Defendants, and each of them, it has been necessary for Plaintiffs to retain the law firm of
                                702-228-2600• Fax 702-228-2333
                                   7408 West Sahara Avenue




                                                                 12
                                   Las Vegas, Nevada 89117




                                                                      BERTOLDO, BAKER, CARTER & SMITH to prosecute this action, and Plaintiffs are therefore
                                                                 13
                                                                      entitled to recover reasonable attorney's fees and costs.
                                                                 14
                                                                              WHEREFORE, Plaintiffs pray for judgment against the Defendants, and each of them, as
                                                                 15
                                                                      follows:
                                                                 16
                                                                                               FOR EACH AND EVERY CAUSE OF ACTION
                                                                 17
                                                                              1.      For past and future general damages and loss in an amount in excess of FIFTEEN
                                                                 18
                                                                                      THOUSAND DOLLARS ($15,000.00);
                                                                 19
                                                                              2.      Special damages in an amount to be determined at time of trial;
                                                                 20
                                                                              3.      Reasonable attorney fees, pre and post-judgment interest, and costs of suit; and
                                                                 21
                                                                              4.      Such other and further relief as the Court may deem just and proper.
                                                                 22
                                                                      DATED this 29th day of July, 2020.                 BERTOLDO BAKER CARTER & SMITH
                                                                 23

                                                                 24                                                      /s/ Paul R.M. Cullen, Esq.
                                                                                                                         PAUL R.M. CULLEN, ESQ.
                                                                 25                                                      Nevada Bar No. 12355
                                                                                                                         LINDSAY K. CULLEN, ESQ.
                                                                 26                                                      Nevada Bar No. 12364
                                                                                                                         7408 West Sahara Avenue
                                                                 27                                                      Las Vegas, Nevada 89117
                                                                                                                         Attorneys for Plaintiff
                                                                 28

                                                                                                                     Page 9 of 9
